DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 11/08/2021.
	 
Claims 1-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 5, and 14 are presented in independent form.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/20/2021 and 01/10/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	However, the applicant’s arguments with respect to the Lillibridge reference is still pertinent and have been fully considered but they are not persuasive (pg. 8 of Response). The applicant argues that Lillibridge does not teach “provide a list of hash 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/446,512 (reference application). Although the claims at issue are not of the mapping presented below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application 16/446,528
Copending Application 16/446,512
Analysis
1. A system, comprising:
 
at least one processor; and
 
a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:
 

store an entry in a journal, wherein the journal, upon storage of the entry, comprises a hierarchy of interior nodes and an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a prior leaf node of the ordered plurality of leaf nodes; and
 
 





 
provide a list of hash values from the ordered plurality of leaf nodes, wherein the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal. 
1. A system, comprising:
 
at least one processor; and
 
a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:
 

store one or more entries in a first version of a journal, wherein the first version of the journal, upon storage of the one or more entries, comprises:
an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on a hash value of a prior node in the ordered plurality of leaf nodes;
a hierarchy of interior nodes, wherein an interior node comprises a hash value based at least in part on hash values of one or more children of the interior node; and
 

provide a first digest of the first version of the journal, wherein the first digest is usable in a proof that the one or more entries are unmodified and stored in the first version of the journal;
provide, subsequent to one or more additional entries being added to the journal, a second digest of a second version of the journal; and



Same limitation

Same limitation






Both store entries into a journal organized in the form of a node hierarchy where the nodes contain the entry and a hash value 















The digest is a list of hash values that is used in a proof (i.e. cryptographic proof) that the entry was stored in the journal.




Independent claims 5 and 14 are essentially just a different statutory category of the same claimed limitation.
2. The system of claim 1, wherein the list of hash values is sufficient for a cryptographic proof that the entry and a plurality of additional entries were stored in the journal.
1. provide a first digest of the first version of the journal, wherein the first digest is usable in a proof that the one or more entries are unmodified and stored in the first version of the journal;
The digest is a list of hash values that is used in a proof (i.e. cryptographic proof) that the entry was stored in the journal.

3. The system of claim 1, wherein an interior node comprises a hash value based at least in part on first and second leaf nodes of the ordered plurality of leaf nodes.
1. a hierarchy of interior nodes, wherein an interior node comprises a hash value based at least in part on hash values of one or more children of the interior node;
Both claim interior nodes comprises a hash value based at least in part on hash values of one or more children of the interior node (i.e. first and second leaf nodes)
4. The system of claim 1, wherein the hash value is calculated using a symmetric hash operator.
4. comprises successive application of a symmetric hash operator to the provided hash values.
Both claim the use of a symmetric hash operator to the provided hash values
6. The computer-implemented method of claim 5, further comprising: providing the list of hash values in response to a request to prove that the entry was stored in the journal.
7. provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the one or more entries are unmodified and stored in the second version of the journal.

13. receiving a request to provide information for proving that the entry is unmodified and stored in the second version of the journal
Receive a request to prove entries in a digest (a list of hash values) to prove that the entry was stored in the journal.

Claim 15 is essentially just a different statutory category of the same claimed limitation.
8. The computer-implemented method of claim 5, wherein the list of hash values is provided to a client for proving that the entry and a plurality of additional entries were stored in the journal.
7. provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the one or more entries are unmodified and stored in the second version of the journal.

13. receiving a request to provide information for proving that the entry is unmodified and stored in the second version of the journal
Receive a request to prove entries in a digest (a list of hash values) to prove that the entry was stored in the journal.


7. a plurality of leaf nodes, wherein a leaf node of the plurality of leaf nodes comprises a hash value based at least in part on a hash value of a prior node in the plurality of leaf nodes;
a hierarchy of interior nodes, wherein an interior node of the hierarchy of interior nodes comprises a hash value based at least in part hash values of one or more children of the interior node;
The interior node has a hash value based on the hash values of its children nodes (i.e. first and second leaf nodes)

Claim 16 is essentially just a different statutory category of the same claimed limitation.
10. The computer-implemented method of claim 5, further comprising: computing the hash value of the second leaf node based at least in part on a symmetric hash operator.
9. wherein the additional hash value corresponds to a leaf-node of the journal.

11. wherein the hash operator is a symmetric hash operator.
Additional value corresponding to a leaf-node would be a second leaf node.
11. The computer-implemented method of claim 5, wherein the list of hash values comprises a hash value for a leaf node prior to the first and second leaf nodes.
7. a plurality of leaf nodes, wherein a leaf node of the plurality of leaf nodes comprises a hash value based at least in part on a hash value of a prior node in the plurality of leaf nodes;
The hash values are for a leaf node is based at least in part on a hash value of a prior node in the plurality of leaf nodes.

Claim 18 is essentially just a different statutory category of the same claimed limitation.
12. The computer-implemented method of claim 5, wherein the list of hash values is sufficient when a digest value can be computed by one more applications of a symmetric hash operator to hash values of the list.
7. providing a second digest of a second version of the journal; and
provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the entry is unmodified and stored in the second version of the journal.
10. wherein proving that the second digest is based at least in part on the first digest comprises successive application of a hash operator to the provided hash values.
11. wherein the hash operator is a symmetric hash operator.
The digest provides a list of hashes that is sufficient to prove that the second digest is based at least in part on hashes of the  first digest by calculating hash values using a symmetric hash operator.



Claim 19 is essentially just a different statutory category of the same claimed limitation.
13. The computer-implemented method of claim 5, wherein the plurality of leaf nodes comprises a digest leaf node, the digest leaf node comprises a hash 






 
Claims 1-5, 9, 10, 12-14, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/446,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application 16/446,528
Copending Application 16/446,543
Analysis
1. A system, comprising:
 
at least one processor; and
 
a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:
 

store an entry in a journal, wherein the journal, upon storage of the entry, comprises a hierarchy of interior nodes and an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a prior leaf node of the ordered plurality of leaf nodes; and
 
 
 
provide a list of hash values from the ordered plurality of leaf nodes, wherein the list of hash 

 
at least one processor; and
 
a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:
 

store an entry in a journal, wherein the journal, upon storage of the entry, comprises a hierarchy of nodes, wherein a node of the hierarchy of nodes comprises a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node; and
 
 
 
 
provide a list of hash values of nodes of the hierarchy, wherein the list of hash values is 


Same limitation

Same limitation






Both store entries into a journal organized in the form of a node hierarchy where the nodes contain the entry and a hash value 










The list of hash values is both used in a proof (i.e. 



Independent claims 5 and 14 are essentially just a different statutory category of the same claimed limitation.

1. wherein the journal, upon storage of the entry, comprises a hierarchy of nodes, wherein a node of the hierarchy of nodes comprises a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node; and
provide a list of hash values of nodes of the hierarchy, wherein the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal.
Each journal entry is associated with a node that has a hash value which can be used as cryptographic proof that the entry was stored in the journal.
3. The system of claim 1, wherein an interior node comprises a hash value based at least in part on first and second leaf nodes of the ordered plurality of leaf nodes.
1. a hierarchy of nodes, wherein a node of the hierarchy of nodes comprises a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node;
The node in the hierarchy of nodes with a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node is an interior node.
4. The system of claim 1, wherein the hash value is calculated using a symmetric hash operator.
1. a hierarchy of nodes, wherein a node of the hierarchy of nodes comprises a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node;
Hash values are calculated using a symmetric hash operator
9. The computer-implemented method of claim 5, further comprising: calculating a hash value for an interior node based at least in part on first and second leaf nodes, wherein the first and second leaf nodes are children of the interior node.
6. a hierarchy of nodes, wherein a node of the hierarchy of nodes comprises a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node;
The node in the hierarchy of nodes with a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node is an interior node.

Claim 16 is essentially just a different statutory category of the same claimed limitation.
10. The computer-implemented method of claim 5, further comprising: computing the hash 


12. The computer-implemented method of claim 5, wherein the list of hash values is sufficient when a digest value can be computed by one more applications of a symmetric hash operator to hash values of the list.
7. wherein the list of hash values is sufficient when a digest value can be computed by one more applications of the symmetric hash operator to hash values of the list.
Same limitation

Claim 19 is essentially just a different statutory category of the same claimed limitation.
13. The computer-implemented method of claim 5, wherein the plurality of leaf nodes comprises a digest leaf node, the digest leaf node comprises a hash value based at least in part on hash values of the first and second leaf nodes.
14. a hierarchy of nodes, wherein a node of the hierarchy of nodes comprises a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node;
The node in the hierarchy of nodes with a hash value computed by a symmetric hash operator applied to a first hash value of a first child node and a second hash value of a second child node.

Claim 20 is essentially just a different statutory category of the same claimed limitation.



Claims 1, 4-6, 8, 10, 12, 14, 15, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/446,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application 16/446,528
Copending Application 16/446,556
Analysis
1. A system, comprising:
 
at least one processor; and
 
a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:


store an entry in a journal, wherein the journal, upon storage of the entry, comprises a hierarchy of interior nodes and an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a prior leaf node of the ordered plurality of leaf nodes; and
 
 





 
provide a list of hash values from the ordered plurality of leaf nodes, wherein the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal. 


at least one processor; and 

a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: 


store a first entry and a second entry in a journal, wherein the journal, upon storage of the first entry and the second entry, comprises a plurality of leaf nodes and a hierarchy of interior nodes, wherein a leaf node, of the plurality of leaf nodes, comprises a reference to the first entry and a hash value based at least in part on the first entry;








provide a list of hash values sufficient for proving that the second entry is stored in the journal,







	


Same limitation

Same limitation






Both store entries into a journal organized in the form of a node hierarchy where the nodes contain the entry and a hash value 















The digest is a list of hash values that is used in a proof (i.e. cryptographic proof) that the entry was stored in the journal.




Independent claims 5 and 14 are essentially just a different statutory category of the same claimed limitation.

2. a symmetric hash operator to hash values of the list of hash values.
Both claim the use of a symmetric hash operator to the provided hash values
6. The computer-implemented method of claim 5, further comprising: providing the list of hash values in response to a request to prove that the entry was stored in the journal.
7. provide a list of hash values sufficient for proving that the second entry is stored in the journal

Receive a request to prove entries in a digest (a list of hash values) to prove that an entry was stored in the journal.

Claim 15 is essentially just a different statutory category of the same claimed limitation.
8. The computer-implemented method of claim 5, wherein the list of hash values is provided to a client for proving that the entry and a plurality of additional entries were stored in the journal.
7. provide a list of hash values sufficient for proving that the second entry is stored in the journal

Receive a request to prove entries in a digest (a list of hash values) to prove that an entry was stored in the journal.


8. a symmetric hash operator to hash values of the list of hash values.
Both claim the use of a symmetric hash operator to the provided hash values
12. The computer-implemented method of claim 5, wherein the list of hash values is sufficient when a digest value can be computed by one more applications of a symmetric hash operator to hash values of the list.
8. The computer-implemented method of claim 7, wherein the list of hash values is sufficient when a digest of the journal is computed by one or more applications of a symmetric hash operator to hash values of the list of hash values.

The digest provides a list of hashes that is sufficient to prove that the second digest is based at least in part on hashes of the  first digest by calculating hash values using a symmetric hash operator.



Claim 19 is essentially just a different statutory category of the same claimed limitation.
17. The non-transitory computer-readable storage medium of claim 14, wherein the executable instructions further comprise executable instructions that, as a result of being executed by the one or more processors, cause the computer system to at least: compute the hash value of the first leaf node based at least in part on a symmetric hash operator.
15. The non-transitory computer-readable storage medium of claim 14, wherein the list of hash values is sufficient when a digest of the journal is computed by one or more applications of a symmetric hash operator to hash values of the list of hash values.
Both claim the use of a symmetric hash operator to the provided hash values



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


The limitations of “calculating a hash value for an interior node based at least in part on first and second leaf nodes, wherein the first and second leaf nodes are children of the interior node.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “calculating a hash value” in the context of this claim encompasses the mathematically calculating a hash value for interior nodes. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements that incorporates the limitations of claim 5 – specifically “storing an entry in a journal…” and “providing a list of hash values from the plurality of leaf nodes...” The limitations of “storing an entry in a journal…” and “providing a list of hash values from the plurality of leaf nodes...” amounts to no more than retrieving a dataset, storing the data, and outputting the data. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 16 recites substantially the same limitations as claim 9, and follows substantially the same analysis. In addition, the claim recites the additional elements relating to a non-transitory computer-readable storage medium storing executable instructions executed by one or more processors of a computer system. The processor, storage medium, and instructions stored in the storage medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.


Claim 10 recites “computing the hash value of the second leaf node based at least in part on a symmetric hash operator.”
The limitations of “computing the hash value of the second leaf node based at least in part on a symmetric hash operator.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “computing the hash value” in the context of this claim encompasses the mathematically calculating a hash value for leaf nodes. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “storing an entry in a journal…” and “providing a list of hash values from the plurality of leaf nodes...”. amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus that includes a processor, storage medium, and instructions stored in the storage medium for execution by the processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (U.S. Pub. No. 2020/0394159, cited in IDS), hereinafter Hurley, in view of Lillibridge et al. (U.S. Pub. No. 2007/0276843, previously cited), hereinafter Lillibridge.
 
Regarding independent claim 1, Hurley teaches a system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: (Hurley, Figs. 1 and 50.)
store an entry in a journal, (Hurley, [0221], discloses a transaction tree that includes an append-only transaction Merkle tree that a ledger transaction system appends a new leaf node for individual transactions executed across the distributed digital ledger transaction network.) wherein the journal, upon storage of the entry, comprises a hierarchy of interior nodes and an ordered plurality of leaf nodes, (Hurley, Fig. 5, discloses a transaction tree with leaf nodes and hierarchy of nodes) wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a prior leaf node of the ordered plurality of leaf nodes; (Hurley, [0222], discloses the ledger transaction system can store, within each of the leaf nodes, a transaction representation corresponding to the transaction associated with the leaf node. Hurley, Fig. 5 and [0226]-[0227], discloses the ledger transaction system can apply a hash function to the combined data components and store the resulting hash value as the transaction representation within one of the leaf nodes. The ledger transaction system can determine values for various nodes in the transaction tree, including a root value of a transaction root, and can combine node values corresponding to child nodes and then apply a hash function to the combined values to determine node values within the transaction tree. The ledger transaction system can iteratively combine node values and apply a hashing function (working from the bottom of the tree to the top) to generate the root value of the transaction tree.) and
However, Hurley does not explicitly teach provide a list of hash values from the ordered plurality of leaf nodes, wherein the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal. 
On the other hand, Lillibridge teaches provide a list of hash values from the ordered plurality of leaf nodes, wherein the list of hash values is sufficient for a cryptographic proof that the entry was stored in the journal. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)

One of ordinary skill in the art would be motivated to do so as to provide assured document retention and accountable computer archive systems, as taught by Lillibridge [0020].
 
Regarding claim 2, Hurley, in view of Lillibridge, teaches the system of claim 1, wherein the list of hash values is sufficient for a cryptographic proof that the entry and a plurality of additional entries were stored in the journal. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)
 
Regarding claim 3, Hurley, in view of Lillibridge, teaches the system of claim 1, wherein an interior node comprises a hash value based at least in part on first and second leaf nodes of the ordered plurality of leaf nodes. (Hurley, [0222], 

Regarding independent claim 5, Hurley teaches a computer-implemented method, comprising: storing an entry in a journal (Hurley, [0221], discloses a transaction tree that includes an append-only transaction Merkle tree that a ledger transaction system appends a new leaf node for individual transactions executed across the distributed digital ledger transaction network.) comprising a hierarchy of interior nodes and a plurality of leaf nodes, (Hurley, Fig. 5, discloses a transaction tree with leaf nodes and hierarchy of nodes) wherein a second leaf node of the plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a first leaf node of the plurality of leaf nodes; (Hurley, [0222], discloses the ledger transaction system can store, within each of the leaf nodes, a transaction representation corresponding to the transaction associated with the leaf node. Hurley, and
However, Hurley does not explicitly teach providing a list of hash values from the plurality of leaf nodes, wherein the list of hash values is sufficient for proving that the entry was stored in the journal.
On the other hand, Lillibridge teaches providing a list of hash values from the plurality of leaf nodes, wherein the list of hash values is sufficient for proving that the entry was stored in the journal. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the ledger transaction system of Hurley to incorporate the teachings of cryptographic proofs using hash value lists of Lillibridge 
One of ordinary skill in the art would be motivated to do so as to provide assured document retention and accountable computer archive systems, as taught by Lillibridge [0020].
 
Regarding claim 6, Hurley, in view of Lillibridge, teaches the computer-implemented method of claim 5, further comprising: providing the list of hash values in response to a request to prove that the entry was stored in the journal. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)
Claim 15 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
 
Regarding claim 7, Hurley, in view of Lillibridge, teaches the computer-implemented method of claim 5, wherein the entry is indicative of a database transaction. (Hurley, [0072], discloses the ledger transaction system maintains a plurality of authenticated data structures that store the data of the digital ledger which 
 
Regarding claim 8, Hurley, in view of Lillibridge, teaches the computer-implemented method of claim 5, wherein the list of hash values is provided to a client for proving that the entry and a plurality of additional entries were stored in the journal. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)
 
Regarding claim 9, Hurley, in view of Lillibridge, teaches the computer-implemented method of claim 5, further comprising: calculating a hash value for an interior node based at least in part on first and second leaf nodes, wherein the first and second leaf nodes are children of the interior node. (Hurley, [0222], discloses the ledger transaction system can store, within each of the leaf nodes, a transaction representation corresponding to the transaction associated with the leaf node. Hurley, Fig. 5 and [0226]-[0227], discloses the ledger transaction system can 
Claim 16 recites substantially the same limitations as claim 9, and is rejected for substantially the same reasons.
 
Regarding claim 11, Hurley, in view of Lillibridge, teaches the computer-implemented method of claim 5, wherein the list of hash values comprises a hash value for a leaf node prior to the first and second leaf nodes. (Hurley, [0222], discloses the ledger transaction system can store, within each of the leaf nodes, a transaction representation corresponding to the transaction associated with the leaf node. Hurley, Fig. 5 and [0226]-[0227], discloses the ledger transaction system can apply a hash function to the combined data components and store the resulting hash value as the transaction representation within one of the leaf nodes. The ledger transaction system can determine values for various nodes in the transaction tree, including a root value of a transaction root, and can combine node values corresponding to child nodes and then apply a hash function to the combined values to determine node values within the transaction tree. The ledger transaction system can 
Claim 18 recites substantially the same limitations as claim 11, and is rejected for substantially the same reasons.
 
Regarding claim 13, Hurley, in view of Lillibridge, teaches the computer-implemented method of claim 5, wherein the plurality of leaf nodes comprises a digest leaf node, the digest leaf node comprises a hash value based at least in part on hash values of the first and second leaf nodes. (Hurley, [0222], discloses the ledger transaction system can store, within each of the leaf nodes, a transaction representation corresponding to the transaction associated with the leaf node. Hurley, Fig. 5 and [0226]-[0227], discloses the ledger transaction system can apply a hash function to the combined data components and store the resulting hash value as the transaction representation within one of the leaf nodes. The ledger transaction system can determine values for various nodes in the transaction tree, including a root value of a transaction root, and can combine node values corresponding to child nodes and then apply a hash function to the combined values to determine node values within the 
Claim 20 recites substantially the same limitations as claim 13, and is rejected for substantially the same reasons.
 
Regarding independent claim 14, Hurley teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: (Hurley, Figs. 1 and 50 and [0726], discloses a computing device includes a non-transitory storage medium for storing data or instructions.)
store an entry in a journal, (Hurley, [0221], discloses a transaction tree that includes an append-only transaction Merkle tree that a ledger transaction system appends a new leaf node for individual transactions executed across the distributed digital ledger transaction network.) wherein the journal, upon storage of the entry, comprises a hierarchy of interior nodes and a plurality of leaf nodes, (Hurley, Fig. 5, discloses a transaction tree with leaf nodes and hierarchy of nodes) wherein a first leaf node of the plurality of leaf nodes comprises a hash value based at least in part on the entry and a hash value of a second leaf node of the plurality of leaf nodes; (Hurley, [0222], discloses the ledger transaction system can store, within each of the leaf nodes, a transaction representation corresponding to the transaction associated with the leaf node. Hurley, Fig. 5 and [0226]-[0227], discloses the ledger and
However, Hurley does not explicitly teach provide a list of hash values from the plurality of leaf nodes, wherein the list of hash values is usable for a cryptographic proof that the entry was stored in the journal.
On the other hand, Lillibridge teaches provide a list of hash values from the plurality of leaf nodes, wherein the list of hash values is usable for a cryptographic proof that the entry was stored in the journal. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the ledger transaction system of Hurley to incorporate the teachings of cryptographic proofs using hash value lists of Lillibridge because both address the same field of tree and hash based storage systems and by 
One of ordinary skill in the art would be motivated to do so as to provide assured document retention and accountable computer archive systems, as taught by Lillibridge [0020]. 



Claims 4, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley, in view of Lillibridge, and further in view of Farrugia et al. (U.S. Pub. No. 2007/0220261,cited in IDS), hereinafter Farrugia.

Regarding claim 4, Hurley, in view of Lillibridge, teaches all the limitations as set forth in the rejection of claim 1 above. However, Hurley, in view of Lillibridge, does not explicitly teach the system of claim 1, wherein the hash value is calculated using a symmetric hash operator. 
On the other hand, Farrugia teaches wherein the hash value is calculated using a symmetric hash operator. (Farrugia, [0021], discloses applying the hashing function to the particular portion of content to generate a hash digest by using a symmetric integrity verification process.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the ledger transaction system of Hurley to incorporate the teachings of symmetric hash value calculations of Farrugia because 
One of ordinary skill in the art would be motivated to do so as to provide an integrity verification process that is less computationally intensive, as taught by Farrugia [0006].

Regarding claim 10, Hurley, in view of Lillibridge, teaches all the limitations as set forth in the rejection of claim 5 above. However, Hurley, in view of Lillibridge, does not explicitly teach the computer-implemented method of claim 5, further comprising: computing the hash value of the second leaf node based at least in part on a symmetric hash operator. 
On the other hand, Farrugia teaches computing the hash value of the second leaf node based at least in part on a symmetric hash operator.  (Farrugia, [0021], discloses applying the hashing function to the particular portion of content to generate a hash digest by using a symmetric integrity verification process.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the ledger transaction system of Hurley to incorporate the teachings of symmetric hash value calculations of Farrugia because both address the same field of hash based storage systems and by incorporating Farrugia into Hurley provides the ledger transaction system with hash values using a symmetric hash operator. 

 
Regarding claim 12, Hurley, in view of Lillibridge, teaches all the limitations as set forth in the rejection of claim 5 above. Hurley, in view of Lillibridge, further teaches the computer-implemented method of claim 5, wherein the list of hash values is sufficient when a digest value can be computed by one more applications of a symmetric hash operator to hash values of the list. (Lillibridge, [0030] and [0038], discloses a proof that newly inserted entries and associated entry IDs are properly included in the archive including all of the nodes on a path from the root node to a given node using a cryptographic hash list to prove that an entry is invalid or valid and entry insertion verification. Lillibridge, [0060], discloses the archive system refers to some copy of an entry's hash in order to convince the client that the entry is in the archive.)
However, Hurley, in view of Lillibridge, does not explicitly teach a symmetric hash operator to hash values of the list.
On the other hand, Farrugia teaches a symmetric hash operator to hash values of the list.  (Farrugia, [0021], discloses applying the hashing function to the particular portion of content to generate a hash digest by using a symmetric integrity verification process.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the ledger transaction system of Hurley to incorporate the teachings of symmetric hash value calculations of Farrugia because 
One of ordinary skill in the art would be motivated to do so as to provide an integrity verification process that is less computationally intensive, as taught by Farrugia [0006].
Claim 19 recites substantially the same limitations as claim 12, and is rejected for substantially the same reasons.

Regarding claim 17, Hurley, in view of Lillibridge, teaches all the limitations as set forth in the rejection of claim 5 above. Hurley, in view of Lillibridge, further teaches the non-transitory computer-readable storage medium of claim 14, wherein the executable instructions further comprise executable instructions that, as a result of being executed by the one or more processors, cause the computer system to at least: (Hurley, Figs. 1 and 50 and [0726], discloses a computing device includes a non-transitory storage medium for storing data or instructions.)
However, Hurley, in view of Lillibridge, does not explicitly teach compute the hash value of the first leaf node based at least in part on a symmetric hash operator.
On the other hand, Farrugia teaches compute the hash value of the first leaf node based at least in part on a symmetric hash operator. (Farrugia, [0021], discloses applying the hashing function to the particular portion of content to generate a hash digest by using a symmetric integrity verification process.)

One of ordinary skill in the art would be motivated to do so as to provide an integrity verification process that is less computationally intensive, as taught by Farrugia [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Eddy Cheung/Examiner, Art Unit 2165